DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	 It is noted that lined-out foreign reference (i.e., EP 3142868) in the information disclosure statement filed 19 July 2021 was considered in conjunction with the information disclosure statement filed 9 August 2021.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “slotted recesses are the sole means of securing said tread member support to said outer rim” as set forth in claims 14 and 23 must be shown or the feature(s) canceled from the claim(s).  It is clear from at least Applicant’s Fig. 7 that fasteners 79a are necessary to help secure the tread member support 71 to the outer rim 33.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
3.	Claim 19 is objected to because of the following informality:  The preamble “A method of a making wheel assembly” should be replaced with -- A method of making a wheel assembly -- for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 14 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
	Regarding claims 14 and 23, there is no support in the original disclose for the newly presented amendment requiring the “slotted recesses are the sole means of securing said tread member support to said outer rim”.  Instead, it is clear from at least Applicant’s Fig. 7 that fasteners 79a are necessary to help secure the tread member support 71 to the outer rim 33.   

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 23, there is insufficient antecedent basis for “said slotted recesses”.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1-3, 5-8, 10-13, 15, 16, 19-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ubezzi (US 1,188,861; previously cited and newly applied) in view of Louden (US 2009/0211675 A1; previously cited and applied) and Shumway (US 1,249,678; previously cited and applied).
	Regarding claims 1-3, 5-8, 11 and 12, Ubezzi discloses a wheel assembly to be coupled to a hub (not shown, but implicit) of a vehicle having an axis of rotation, the wheel assembly comprising: an inner rim 15 to be coupled to the hub of the vehicle; an outer rim 9 surrounding 12 on a first side of the central plane of the wheel and a second set of spokes 12 on a second side of the central plane of the wheel, opposite to the first side) of a plurality of springs or spokes 12 operatively coupled between said inner rim and said outer rim to provide a suspension for relative movement between said inner rim and said outer rim; each set being separated along said axis of rotation from every set of springs (Figs. 1 and 2); each of the springs having its axis bypassing the axis of the inner rim and either diverging outwardly in the axial direction from said inner rim to said outer rim (evident from Fig. 1) or being coupled to both said inner rim and said outer rim at points circumferentially separated from the points of the coupling of any other spring of its set to both said inner and outer rims (evident from Fig. 1), and comprising a disk (22 or 23) coupled to said inner rim and defining a closeable gap with adjacent interior portions of said outer rim (Figs. 1 and 2).
	Regarding claims 13, 15 and 16, Ubezzi discloses a wheel assembly to be coupled to a hub (not shown, but implicit) of a vehicle having an axis of rotation, the wheel assembly comprising: an inner rim 15 to be coupled to the hub of the vehicle; an outer rim 9 surrounding the inner rim (Figs. 1 and 2); at least two sets (a first set of spokes 12 on a first side of the central plane of the wheel and a second set of spokes 12 on a second side of the central plane of the wheel, opposite to the first side) of a plurality of springs or spokes 12 operatively coupled between said inner rim and said outer rim to provide a suspension for relative movement between said inner rim and said outer rim; each set being separated along said axis of rotation from every set of springs (Figs. 1 and 2); each of the springs having its axis bypassing the axis of the inner rim and either diverging outwardly in the axial direction from said inner rim to said outer rim (evident from Fig. 1) or being coupled to both said inner rim and said outer rim at 
	Regarding claims 19-21 and 24-26, Ubezzi discloses a method of making a wheel assembly to be coupled to a hub (not shown, but implicit) of a vehicle having an axis of rotation, the method comprising: operatively coupling at least two sets (a first set of spokes 12 on a first side of the central plane of the wheel and a second set of spokes 12 on a second side of the central plane of the wheel, opposite to the first side) of a plurality of springs or spokes 12 between an inner rim 15 to be coupled to the hub of the vehicle and an outer rim 9 surrounding the inner rim to provide a suspension for relative movement between said inner rim and said outer rim (Figs. 1 and 2); each set being separated along said axis of rotation from every set of springs (Figs. 1 and 2); each of the springs having its axis bypassing the axis of the inner rim and either diverging outwardly in the axial direction from said inner rim to said outer rim (evident from Fig. 1) or being coupled to both said inner rim and said outer rim at points circumferentially separated from the points of the coupling of any other spring of its set to both said inner and outer rims (evident from Fig. 1).
	Ubezzi fails to disclose its springs or spokes being in the form of gas springs.
	Louden, however, teaches a wheel assembly that includes a plurality of spring dampers 25 operatively coupled between an inner rim (comprised of 11 and 12) and the outer rim 38, wherein the spring dampers can take a number of different forms or configurations, including gas springs which include a double-acting gas cylinder and associated piston (paragraph [0026]; Fig. 5).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Ubezzi by substituting its springs for gas springs, such as taught by Louden, 
	Ubezzi further fails to disclose the claimed plurality of tread assemblies.  Instead, it appears that the outer rim 9 of Ubezzi contacts the ground during use of the wheel assembly.
	Shumway, however, teaches a wheel assembly to be coupled to a hub 1 of a vehicle, the wheel assembly comprising: an inner rim 3 to be coupled to the hub of the vehicle; an outer rim 9 surrounding the inner rim; a plurality of spring dampers (comprised of 7, 10, 11 and 12) operatively coupled between said inner rim and said outer rim (Figs. 2 and 3); and a plurality of tread assemblies 14 removably carried by said outer rim (Fig. 2), wherein each tread assembly comprises: a tread member support (radially inner portion of 14 shown in Fig. 3); at least one tread member (radially outer portion of 14 shown in Fig. 3) coupled to said tread member support (Fig. 3); and a clamping arrangement (comprised of clencher rings 15 and bolts 16) removably securing said tread member support to said outer rim (lines 41-49 of page 2), wherein said clamping arrangement comprises an inboard clamping member 15 coupled to an inboard side of said outer rim (Fig. 3); and an outboard clamping member 15 coupled to an outboard side of said outer rim (Fig. 3), wherein said inboard clamping member is fixed to the inboard side of said outer rim (Fig. 3); and said outboard clamping member is removably coupled to the outboard side of said outer rim (Fig. 3), wherein said at least one tread member comprises a resilient body having a tread pattern defined in an outer surface thereof (Figs. 2 and 3; lines 35-40 of page 2), wherein each tread member and tread member support comprise a common material integrally formed as a monolithic unit (Fig. 3), wherein each tread assembly and adjacent portions of said outer rim define a retaining feature therebetween (i.e., the friction between the radially inner surface of 14 and the radially outer surface of 9), and comprising a 4 as shown in Fig. 3) coupled to said inner rim and defining a closeable gap with adjacent interior portions of said outer rim (Fig. 3).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Ubezzi, as modified by Louden, to include the claimed plurality of tread assemblies, such as taught by Shumway, to provide predictable results for improving the durability and cushioning properties of wheel assembly during the use thereof while also facilitating the replacement of the ground-contacting portion of the wheel assembly if damaged or sufficiently worn.
	Regarding claim 10, Ubezzi fails to expressly disclose the diameter of its rim.
	Nonetheless, to have formed the outer rim of Ubezzi to have a diameter of at least 3.5 feet would have been obvious to one having ordinary skill in the art, as a mechanical expedient, based upon the material composition of the rim and the intended use of the wheel assembly to ensure that the wheel assembly can adequately support the load of the vehicle.
	
14.	Claims 4, 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ubezzi in view of Louden and Shumway, as applied to claims 1-3, 13 and 19-21 above, and further in view of Weiner (US 1,235,621; previously cited and applied).
	Ubezzi, as modified by Louden and Shumway, fails to disclose its inboard clamping member having a first slotted recess receiving adjacent portions of the tread member support and its outboard clamping member having a second slotted recess receiving adjacent portions of the tread member support and wherein the slotted recesses are the sole means of securing the tread member support to the outer rim.
16 in a first slotted recess) has a first slotted recess (unlabeled recess in Fig. 4 shown receiving both a first axially-extending flange of tread member support 16 and a first rim flange 12) receiving adjacent portions of the tread member support (Fig. 4), and the outboard clamping member (unlabeled clamping member on right side of Fig. 4 that receives a second axially-extending flange of tread member support 16 in a second slotted recess) has a second slotted recess (unlabeled recess in Fig. 4 shown receiving both a second axially-extending flange of tread member support 16 and a second rim flange 12) receiving adjacent portions of the tread member support (Fig. 4) and wherein the slotted recesses are considered to be the sole means of securing the tread member support to the outer rim in the same manner that Applicant’s slotted recesses are also considered to be the sole means of securing the tread member support to the outer rim despite the presence of additional fastening means (i.e., fasteners 79a) utilized to help secure the tread member support to the outer rim.
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Ubezzi, as modified by Louden and Shumway, so that the inboard and outboard clamping members have respective recesses for receiving respective adjacent portions of the tread support member, such as taught by Weiner, as a well-known alternative clamping member configuration that would provide predictable results for securely retaining the tread support member in a desired position.

s 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ubezzi in view of Louden and Shumway, as applied to claims 1, 13 and 16 above, and further in view of Moyna et al. (US 2009/0095389 A1; hereinafter “Moyna”; previously cited and applied).
	Ubezzi, as modified by Louden and Shumway, fails to disclose a retaining feature that comprises a pin carried by the outer rim and a pin-receiving opening in the tread member support.  
	Moyna, however, teaches a wheel assembly that includes a retaining feature that comprises a pin 206 carried by the outer rim 202 and a pin-receiving opening 228 in the tread member support 204a-204h (Fig. 11; paragraph [0080]).
	  It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Ubezzi, as modified by Louden and Shumway, to include a retaining feature that comprises a pin carried by the outer rim and a pin-receiving opening in the tread member support, such as taught by Moyna, to provide predictable results for facilitating assembly of the tread assemblies by ensuring that they can be more easily positioned in a desired position with respect to the outer rim.

16.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ubezzi in view of Louden and Shumway, as applied to claim 13 above, and further in view of Werner (CH 154977 A; previously cited and applied).
	Ubezzi, as modified by Louden and Shumway, fails to disclose the use of a tread support member comprising an arcuate metal plate.
5 in which each tread assembly includes a tread member support 6 that comprises an arcuate metal plate (Fig. 1; lines 26-45 of English language machine translation).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Ubezzi, as modified by Louden and Shumway, by including a tread support member comprising an arcuate metal plate, such as taught by Werner, to help obtain a more rigid and durable connection between the tread assembly and the outer rim.

Response to Arguments
17.	Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to Applicant’s argument that Weiner fails to disclose the slotted recesses being the sole means of securing the tread member support to the outer rim as newly set forth in claims 4, 14 and 23, the Examiner again notes that the slotted recesses of Weiner are considered to be the sole means of securing the tread member support to the outer rim in the same manner that Applicant’s slotted recesses are also considered to be the sole means of securing the tread member support to the outer rim despite the presence of additional fastening means (i.e., fasteners 79a) utilized to help secure the tread member support to the outer rim.




Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617